United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 06-1833
                                ___________

Northeast Iowa Ethanol, L.L.C.,         *
an Iowa Limited Liability Company,      *
                                        *
              Appellee,                 *
                                        *
       v.                               *
                                        *
Global Syndicate International, Inc.;   * Appeal from the United States
Martin Ubani; Peter B. Topol;           * District Court for the
                                        * Northern District of Iowa.
              Defendants,               *
                                        *      [UNPUBLISHED]
Jerry Drizin;                           *
                                        *
              Appellant,                *
                                        *
Michelle Arsenault; William G.          *
Davenport; Dorchester Enterprises,      *
Inc.; Don Walls; Jesse W. Erwin,        *
                                        *
              Defendants.               *
                                   ___________

                           Submitted: August 31, 2007
                              Filed: September 10, 2007
                               ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________
PER CURIAM.

      Following a bench trial, Jerry Drizin appeals the district court’s1 order and
judgment in favor of Northeast Iowa Ethanol, L.L.C. (NIE), holding him liable for
$3.8 million in compensatory damages and $7.6 million in punitive damages for
misappropriating funds. Having carefully reviewed the parties’ arguments and the
record on appeal, we affirm.

       To begin, we hold that the court did not err in exercising personal jurisdiction
over Drizin. See Bowman v. Koch Transfer Co., 862 F.2d 1257, 1258 (6th Cir. 1988)
(by answering complaint, defendants waived any personal jurisdiction defense);
Gilmore v. Shearson/Am. Express Inc., 811 F.2d 108, 112 (2d Cir. 1987) (if personal
jurisdiction defense has been waived by failure to raise it in response to original
complaint, it may not be resurrected merely because amended complaint was filed);
cf. Dever v. Hentzen Coatings, Inc., 380 F.3d 1070, 1072 (8th Cir. 2004) (personal
jurisdiction questions are reviewed de novo).

       We further hold that the district court’s credibility determinations and
inferences are reasonable and permissible, and that none of its findings are based on
an erroneous view of the law or are clearly erroneous. See Fed. R. Civ. P. 52(a)
(findings of fact, whether based on oral or documentary evidence, shall not be set
aside unless clearly erroneous, and due regard shall be given to opportunity of trial
court to judge credibility of witnesses); Richardson v. Sugg, 448 F.3d 1046, 1052 (8th
Cir. 2006) (following bench trial, trial court’s factual findings are reviewed for clear
error; court will overturn factual findings only if they are not supported by substantial
evidence in record, if they are based on erroneous view of law, or if appellate court

      1
       The Honorable John A. Jarvey, then a United States Magistrate Judge for the
Northern District of Iowa, now a United States District Judge for the Southern District
of Iowa, to whom the case was referred for final disposition by consent of the parties
pursuant to 28 U.S.C. § 636(c).
                                           -2-
is left with definite and firm conviction that error was made; due regard is given to
district court’s judgment of witness credibility, and choice between two permissible
views of evidence is not clearly erroneous).

       Given the district court’s factual findings, we conclude that the court did not err
in holding Drizin liable for conversion of $3.8 million belonging to NIE. See
Bearbower v. Bearbower (In re Estate of Bearbower), 426 N.W.2d 392, 394 n.1 (Iowa
1988) (essential elements of conversion are (1) ownership by plaintiff or other
possessory right in plaintiff greater than that of defendant; (2) exercise of dominion
or control over chattels by defendant inconsistent with, and in derogation of,
plaintiff’s possessory rights thereto; and (3) damage to plaintiff). We also conclude
that the court was warranted in awarding $7.6 million in punitive damages. See
McClure v. Walgreen Co., 613 N.W.2d 225, 230 (Iowa 2000) (en banc) (standard for
awarding punitive damages requires showing that, by “a preponderance of clear,
convincing, and satisfactory evidence, the conduct of the defendant from which the
claim arose constituted willful and wanton disregard for the rights or safety of
another”; “willful and wanton disregard” includes intentional act in disregard of
known or obvious risk creating high probability of harm, usually accompanied by
conscious indifference to consequences); cf. Heslinga v. Bollman, 482 N.W.2d 921,
922 (Iowa 1992) (affirming judgment for compensatory and punitive damages in
action for conversion). We thus find it unnecessary to address the merits of the
district court’s additional liability determinations. See Simmons v. Cook, 154 F.3d
805, 808-09 (8th Cir. 1998) (appellate court may affirm on any basis supported by
record).

      Finally, we reject as meritless Drizin’s suggestion that reversal is appropriate
because of improper conduct by the district court or by NIE’s counsel.

      The judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________

                                           -3-